DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

1) Claims 9 and 18 contain the trademark/trade names Keytruda, Opdivo, Tecentriq, Bavencio, Imfinzi and Yervoy.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify 


2) The term “biosimilar” in claims 9 and 18 is a relative term which renders the claim indefinite. The term “biosimilar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The instant specification does not disclose the degree of difference that a compound must have in order to be or not be considered a biosimilar. Therefore, it is not clear what other inhibitors are encompassed by the instant claims. Therefore the claims are indefinite. 


Claim Rejections - 35 USC § 102 - Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-7 and 10-16  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shemi et al. (US 2014/0314854).
Shemi et al. disclose methods and composition for RNAi-based cancer treatment. The present invention generally concerns methods and nucleotide-based compositions for treating metastatic cancer that is associated with a primary tumor or a few tumors at the primary organ (Abstract). Compositions are millimeter scale drug delivery devices (DDD, also referred to as a LODER) comprising a biodegradable polymeric matrix; and (b) a nucleotide-based agent, including but limited to RNAi (RNA interference) agents that target a gene (or genes), incorporated within the biodegradable polymeric matrix, for treating a metastatic cancer originating from a primary tumor or tumors, by inserting the DDD into the primary tumor(s) (paragraph 0012). The polymeric matrix comprises polylactic acid.  The devices may be used to administer chemotherapy drugs such as gemcitabine (paragraph 0119), which has broad spectrum of antitumor activity against leukemias and solid tumors (paragraph 0037 of Nielsen et al., US 2001/0044420). The RNAi may have a duplex portion (paragraph 0045). An example of a device of the disclosed invention is a LODER-derived siG12D. The device comprises mannitol, sodium bicarbonate, PLGA and siRNA (Example 2). The devices comprising siRNA may also comprise a chemotherapeutic agent, specifically Gemcitabine. The devices may be introduced to a tumor and used in conjunction with chemotherapy. The type of tumors included are those associated with pancreatic cancer.  Exemplary formulations of drug delivery devices of methods and compositions of the present invention are as follows, by weight: 16-32% siRNA, 7-11% Mannitol, 60-77% PLGA, and 0.5%-3% sodium bicarbonate and other excipients. The 
Shemi et al. anticipate the instant claims insofar as it discloses a method of treating a subject by injecting a polymeric drug delivery device comprising a chemotherapeutic agent to a solid tumor prior to immunotherapy. 


Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shemi et al. (US 2014/0314854) in view of Foley et al. (Cancer Letters, 2016).
Shemi et al. is discussed above and disclose that the disclosed device may be introduced to a solid tumor before immunotherapy. Shemi et al. differ from the instant claims insofar as it does not disclose the actives used when administering immunotherapy recited in claims 8-9 and 17-18.
Foley et al. disclose progress in immunotherapy for pancreatic cancer. Pancreatic cancer is highly chemotherapy and radiation therapy resistant, making treatment options extremely limited. Al-though the tumor microenvironment in pancreatic cancer is highly immunosuppressive, recent advances in immune-based therapies hold promise for treating this deadly disease. Immune-based therapies aim to recruit and activate the host’s T cells that recognize tumor-specific antigens. Therefore, one area of pancreatic cancer immunotherapy with a high potential has involved the use of immune checkpoint inhibitors, such as anti-CTLA-4, anti-PD-1, and anti-PD-L1 antibodies. By blocking these inhibitory molecules, these therapies would allow activation of a patient’s pre-existing anti-cancer immune response. CTLA-4 inhibitors include Ipilimumab, PD-1 inhibitors include Pembrolizumab and Nivolumab (page 245). These inhibitors have promise in the treatment of pancreatic cancer either alone or in combination with other actives (page 246). 


Obvious-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1) Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,006,199. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as they disclose using a polymeric delivery device comprising an active agent that is to be used to treat a tumor. The instant claims differ from the patented claims insofar as the instant claims are method claims for conditioning a tumor whereas the patented claims recite a delivery device for treating tumors. 

2) Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,687,500. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as they disclose using a polymeric delivery device comprising an active agent to treat a tumor. The instant claims differ from the patented claims insofar as the instant claims are generic method claims for conditioning a tumor whereas the patented claims recite a method for treating a specific type of tumor. However, the instant claims are obvious over the patented claims because the method of the instant claims encompass the tumors of the patented claims. .

3) Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,764,035. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as they disclose using a polymeric delivery device comprising an active agent that is to be used to treat a tumor. The instant claims differ from the patented claims insofar as the instant claims are method claims for 
However, it would have been obvious to one of ordinary skill in the art to have used the delivery devices of the patented claims in the method of the instant claims because the devices of the patented claims are polymeric devices that may comprise a chemotherapy agent, which is the same as used in the method of the instant claims. 

Claims 1-18 are rejected.
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071. The examiner can normally be reached Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/LEZAH ROBERTS/Primary Examiner, Art Unit 1612